Citation Nr: 0835856	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service-connection for a right hip 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of wounds to the veteran's head, legs, and back.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marines from February 1966 to February 1968.  He served in 
Vietnam and was awarded a Purple Heart.

Service connection for residuals of wounds to the veteran's 
legs, head, and back was initially denied by the RO in a May 
2001 rating decision, which the veteran did not appeal.  

The current appeal comes to the Board of Veterans' Appeals 
(the Board) on appeal from an April 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan which denied the veteran's claim for 
entitlement to service connection for a right hip disability 
and for a history of breathing problems.  The RO also 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of wounds to head, legs and back.

The Board notes that the December 2004 Notice of Disagreement 
does not indicate that the veteran wished to dispute the RO's 
decision regarding the claim of entitlement to service 
connection for a history of breathing problems.  
Consequently, that issue is not before the Board.

The issues of service connection for residuals of wounds to 
the veteran's head, legs, and back, and a right hip 
disability are addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
residuals of wounds to his head, legs, and back was denied in 
an unappealed May 2001 RO decision.

2.  Evidence received since the final decision of record 
relates specifically to unestablished facts necessary to 
substantiate the claim for service connection for residuals 
of wounds to the veteran's head, legs, and back, and it also 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for entitlement to service connection for residuals of wounds 
to the veteran's head, legs, and back.
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act  of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2007).  In light of the favorable decision as to 
reopening the veteran's previously denied claim, any error in 
the timing or content of VCAA notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R.
§ 3.303 (2007).  


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in July 2002, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
residuals of wounds to his head, legs, and back.  Implicit in 
his claim is the contention that new and material evidence 
has been received by VA which is sufficient to reopen the 
claim. 

The evidence added to the veteran's claims folder since the 
last final decision includes VA examination reports dated in 
March 2002 and September 2003; VA outpatient and private 
treatment records; an April 2005 private opinion; and written 
statements by the veteran.  

At the time of the May 2001 rating decision, the veteran had 
submitted virtually no contentions regarding the claimed 
residuals to his head, legs, and back, including details of 
how he sustained the alleged injuries.  He had also not 
received a VA examination relating to his contentions.  Since 
that decision, the veteran has submitted his own lay 
statements detailing that the residuals of wounds to his 
head, legs, and back were caused by an explosion while 
serving in Vietnam.  See December 2004 Notice of 
Disagreement.  

The Board notes that the veteran's service medical records do 
document that he was awarded a Purple Heart after receiving a 
fragment wound of the left ankle.  Although injuries to the 
head, legs, and back were not documented, the Board notes 
that sustaining fragment wounds in an explosion appears to be 
the types of information to which the veteran is competent to 
report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that lay evidence is 
competent to identify a simple condition such as a broken leg 
but not more complex issues such as identifying a form of 
cancer).  In addition, as noted above, for the purpose of 
reopening, the credibility of newly submitted evidence must 
be presumed.  See Justus, supra.

This evidence is new, in that it was not of record at the 
time of the initial denial, and also material, in that it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of wounds 
to the veteran's head, legs, and back.  As such, the claim to 
reopen is granted.




ORDER

New and material evidence has been received and the claim for 
entitlement to service connection for residuals of wounds to 
head, legs, and back is reopened; to that extent only the 
claim is granted.


REMAND

The Board points out that the veteran has also raised the 
issue of entitlement to service-connection for a right hip 
disability, which he contends developed as a result of wounds 
sustained during an explosion in service.  An April 2005 
private opinion is of record regarding this issue, which 
relates a current diagnosis of osteoarthritis of the right 
hip to an injury sustained in service.  As noted above, he 
also more generally contends that he sustained wounds to the 
head, legs, and back as a consequence of that explosion.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of persistent or 
recurrent symptoms of a disability and evidence of in-service 
occurrence of the disabilities.  The veteran also appears to 
be asserting continuous symptoms since active duty to 
present.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002).  With respect to the right hip disability, he has 
also submitted a positive medical opinion associating his 
current disability to service.  As such, the Board finds that 
the criteria for obtaining a VA medical opinion or 
examination or met.

The Board acknowledges that September 2003 VA examinations 
regarding the veteran's claims of entitlement to service-
connection for a right hip disability as well as for 
residuals of wounds to his head, legs, and back were 
administered, but notes that no ultimate opinion was rendered 
as to whether identified conditions of the leg and back were 
incurred in or aggravated by service.  The Board also 
acknowledges that a March 2002 VA general examination was 
conducted, but notes that this examination did not address 
the veteran's claim of entitlement to service connection for 
residuals of wounds to the head, legs, and back or to a right 
hip disability.  Thus, the Board finds there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the issues of service connection for residuals 
of wounds to the head, legs, and back or for a right hip 
disability.  

Although the September 2003 VA examinations did appear to 
result in an etiology opinion as to his current disabilities 
related to the head, the Board finds that it is necessary to 
defer a decision on that issue in the event that the 
development undertaken as a consequence of this remand 
produce information relevant to that claim.

As noted above, the veteran is in receipt of the Purple Heart 
as a result of a fragment wound received in January 1967.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. 

In this case, the veteran's reported multiple fragment wounds 
to the head, legs, and back, are not documented in his 
service medical records.  However, a fragment wound to the 
left ankle wound is documented, and his separation 
examination reflects findings of scars to the left deltoid, 
right leg, right knee, right elbow, and left arm.  While the 
etiology of those scars is not explained, it is noted that 
his induction examination was negative for any findings of 
scars.  Furthermore, as discussed above, the veteran is 
competent under Jandreau to report sustaining fragment wounds 
in an explosion, and his lay assertion of an event during 
combat must be presumed true if consistent with the 
circumstances of service absent clear and convincing evidence 
to the contrary.  Thus, in readjudicating this claim 
following additional development of the medical evidence, the 
Board finds that the agency of original jurisdiction must 
consider the applicability of the provisions of 38 U.S.C.A. § 
1154(b) as to the veteran's description of events that 
occurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by appropriate specialist(s) to 
determine the nature and etiology of the 
veteran's claimed residuals of wounds to 
the back and legs.  The examiner(s) 
should conduct a thorough examination of 
the back, and legs (including the right 
hip), and diagnose any pathology found.  
As to any disability of the back or legs 
that is identified, the examiner(s) 
should offer an opinion as to whether 
the disability is at least as likely as 
not (50 percent or greater probability) 
related to a disease or injury in 
service, to include fragment wounds 
sustained in an explosion.  A complete 
rationale should be provided for any 
opinions given.  If the requested 
medical opinions cannot be given, the 
examiner(s) should state the reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claims for service connection of 
residuals of wounds to the head, legs, 
and back, and for a right hip 
disability.  If service connection is 
not granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


